MARTIN, J.
Offense, the unlawful possession of intoxicating liquor for sale; penalty, one year.
There is neither a statement of facts not any bill of exception in the record, and *1051■under these circumstances nothing is presented by the appellant for review. We take note of the fact, however, that the judgment and sentence describe the offense as “possessing liquor for sale.” This is not an offense under the Penal Code 1925 (article 666); but since the verdict of the jury in response to a proper charge and indictment found the appellant guilty of a felony, namely, the possession of intoxicating liquor for the purpose of sale, such judgment and sentence may be reformed. It is accordingly ordered that the appellant be adjudged guilty of the offense of possessing intoxicating liquor for the purpose of sale, and the sentence will be reformed to follow said judgment, and as so reformed, the judgment of the trial court will be affirmed.
PER CURIAM. The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.